NO. 12-10-00018-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
DANIEL BERNARDINO FLORES,
APPELLANT                                                  '    APPEAL FROM THE 114TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by
Appellant and his counsel. No decision having been delivered by this court, the motion is
granted, and the appeal is dismissed in accordance with Texas Rule of Appellate
Procedure 42.2.
Opinion delivered April 28, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)